Citation Nr: 1814669	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1959 to October 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO denied service connection for Meniere's syndrome.  Jurisdiction of the appeal currently resides with the RO in St. Paul, Minnesota.

In November 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge in a Video Conference Board Hearing.  A transcript of that hearing is of record.

FINDING OF FACT

The Veteran's current Meniere's syndrome had its incurrence while the Veteran was on active duty.


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome have been met.  
38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting entitlement to service connection for Meniere's syndrome, any errors related to VA's duties to notify and assist with regard to that issue are moot.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Private treatment records from December 2005 and VA medical center treatment records from December 2012 document the Veteran's current diagnosis for Meniere's syndrome.  Because the Veteran has a current disability, the first element of service connection is met.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

According to the Veteran, he was standing close to 105 mm howitzer cannons that were fired as part of a ceremonial salute in 1961.  Immediately after that event, the Veteran experienced hearing loss and tinnitus.  Approximately four-to-six months after the event, the Veteran began experiencing vertigo, dizziness, and nausea.  In December 4, 2013 statement, the Veteran's long-time friend, A.F.G. noted that his correspondence with the Veteran while they were both on active duty included the Veteran's frequent complaints of vertigo, dizziness, and nausea.  The Veteran's and A.F.G.'s statements constitute competent, credible, and probative evidence of an in-service incurrence of the Veteran's disability and satisfy the second element of service connection.  See Shedden, 381 F.3d at 1167.

The record includes a January 2013 VA medical examination.  The examiner fully developed the history of the Veteran's symptoms while on active duty, examined the Veteran's ears, and noted his current diagnosis for Meniere's syndrome.  The examiner concluded that Meniere's syndrome was at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's active service.  The VA examiner reasoned that Veteran has experienced the combination of hearing loss, tinnitus, and vertigo-the triad recognized as Meniere's syndrome-since his active service.  The Board concludes that the January 2013 VA examination report is highly probative evidence that the Veteran more likely than not incurred Meniere's syndrome during his active service, and, therefore, the third element of service connection is met.  See id.

Based on the probative evidence of record, service connection for Meniere's syndrome is warranted.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.


In reaching this conclusion, the Board notes two VA addendum opinions dated February 2013 and February 2016.  The February 2013 examiner reasoned that vertigo and dizziness that occur six months following acoustic trauma would not be associated with hearing loss and tinnitus.  However, medical literature cited by the Veteran in his VA Form 9, Substantive Appeal, demonstrates that a six-month delay in the onset of vertigo following acoustic trauma is to be expected with Meniere's syndrome.  The Board is aware that these articles are not specific to the Veteran and the findings were not based on his particular history and circumstances. Such weakens the overall probative value of the treatise evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Nevertheless, because of the information provided by these treatise, even with its limited value, the premise of the February 2013 addendum opinion is shown to be faulty and thereby of little probative value.  The February 2016 addendum opinion is also of little probative value because it misconstrued A.F.G.'s statement.  A.F.G. was not providing a medical diagnosis or opining on the etiology of the Veteran's Meniere's syndrome.  The statement discussed correspondence between him and the Veteran during their active service that included the Veteran's persistent complaints of vertigo, dizziness, and nausea, and reported diagnoses provided by medical professionals.  Moreover, the February 2016 addendum opinion does not discuss the extent to which A.F.G.'s statement corroborated the Veteran's contentions regarding his symptoms during active service.


ORDER

Entitlement to service connection for Meniere's syndrome is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


